DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
  					Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9-11, 13-18, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Pub. No.: 2018/0317198, hereinafter, ‘Lee’ in view of Rune et al US Patent Pub. No.: 2019/0281580 A1, hereinafter, ‘Rune’ and further modified by Reial et al. US Patent Pub. No.: 2021/0185683, hereinafter, ‘Reial’.
 	Consider Claims 1, 9, 14 and 22, Lee teaches a method for determining paging time, comprising: receiving, by a terminal, paging configuration information (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”); determining, by the terminal, at least one type of at least one paging time unit corresponding to the terminal based on the paging configuration information (at least one type of paging occasion as described as being determined in at least  0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like” ); determining, by the terminal, a set of paging time units based on the at least one type of the at least one paging time unit( a set of paging occasions is determined based on at least one time/frequency type as noted in at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”); and receiving, by the terminal, a paging message on at least one paging time unit in the set of paging time units, wherein, one or more paging time units comprise at least one of a first type of a paging time unit or a second type of a paging time unit (i.e., as noted in at least 0130 -  “A first paging occasion type may be used for a paging message transmission in which a WTRU may monitor for a paging message. The paging message may include one or more paging records and/or one or more system information update indications. In an example, the paging message may be carried in a DCI. In a further example, the paging message may be carried in a PDSCH and the scheduling information of the PDSCH may be provided in an associated DCI. Also, the paging message may be carried in a PDSCH without an associated DCI for the scheduling information. Further, the contents of the paging message may be indicated from the associated DCI. For example, a DCI may indicate the information type included in the paging message”). Lee teaches wherein the first type of the paging time unit corresponds to a first type of time-frequency resource, and the second type of the paging time unit corresponds to a second type of time-frequency resource (i.e., the paging resource corresponds to a 1st and 2nd type of resource) (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”), wherein a size of a time-frequency resource corresponding to the first type of time-frequency resource is different from a size of a time-frequency resource (see at least transport block size in 0184-0211
 	However, As best understood by the Examiner, Lee does not specifically teach a 5G system wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO).
 	In analogous art, Rune teaches a 5G system wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO) (e.g., “the first paging time unit and the second paging time unit of the common paging occasion configuration occur simultaneously” at least – 0063-0065 and claims 37 and 52).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO) in a 5G system for the purpose of improving paging coordination as suggested in the prior art.
 	However, Lee as modified by Rube does not appear to specifically teach a size of a time-frequency resource corresponding to the first type of time-frequency resource is a first size, is different from a size of a time-frequency resource corresponding to the second type of time-frequency resource is a second size, and the first size is smaller than the second size
  	In analogous art, Reial teaches in 0038 that a CORESET defines the time/frequency (T/F) size where a downlink (DL) control channel (e.g., PDCCH) is confined. Different CORESETs may be configured for transmitting different types of DL control information (associated with different types of search spaces) or for meeting the requirements of different 5G use cases (e.g., shorter time duration to reduce latency). See, e.g., FIG. 1, which shows exemplary locations of PDCCH transmissions (multiple locations/allocations are also possible) associated with a specified CORESET. Within a CORESET, multiple PDCCH resource candidates with each formed by a set of CCEs can be configured. This is configured by the RRC parameters in the associated search space configuration Information Element (IE). In addition, the associated search space IE also configures the parameters including PDCCH monitoring occasions, monitoring periodicity, monitoring duration, etc., to indicate to the UE how and where to search for the PDCCH….0064 CORESET defines the time/frequency (T/F) size where a downlink (DL) control channel (e.g., PDCCH) is confined. Different CORESETs may be configured for transmitting different types of DL control information (associated with different types of search spaces) or for meeting the requirements of different 5G use cases (e.g., shorter time duration to reduce latency). See, e.g., FIG. 1, which shows exemplary locations of PDCCH transmissions (multiple locations/allocations are also possible) associated with a specified CORESET. Within a CORESET, multiple PDCCH resource candidates with each formed by a set of CCEs can be configured. This is configured by the RRC parameters in the associated search space configuration Information Element (IE). In addition, the associated search space IE also configures the parameters including PDCCH monitoring occasions, monitoring periodicity, monitoring duration, etc., to indicate to the UE how and where to search for the PDCCH.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a size of a time-frequency resource corresponding to the first type of time-frequency resource is a first size, is different from a size of a time-frequency resource corresponding to the second type of time-frequency resource is a second size, and the first size is smaller than the second size for the purpose of flexibility as suggested by Reial.
 	Consider Claims 2, 10, 15 and 23,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit (i.e., determining the paging occasion type as outlined in at least 0068-0138) corresponding to the terminal based on the paging configuration information (i.e., “determined  based on WTRU specific parameter…” -0068-0138 ) comprises: obtaining, by the terminal, time-frequency resource information corresponding to the paging message from the paging configuration information (i.e., obtaining the time/frequency information  0068-0138); and determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on at least one of: the time-frequency resource information corresponding to the paging message, time-frequency resource information of a Synchronization Signal (SS) block, or preset bandwidth information (i.e., the type of paging time unit is determined based on at least one of the following 1) the paging message 2) The SS block or 3) preset BW info. as noted in at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”) Examiner note: The claim outlines here that the type of paging time unit /resource is based on the based paging message, however claim 1 outlines that the paging message is received based on or after the type is determined based the “paging configuration”. In other words it appears that the paging message is based on the type versus the type being based on “the paging message”. Clarification is respectfully requested  ).
 	Consider Claims 3, 11, 16 and 24,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on the paging configuration information comprises: obtaining, by the terminal, paging indication information from the paging configuration information; and determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on the paging indication information (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
 	Consider Claims 4, and 17,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit (i.e., determining the paging occasion type) corresponding to the terminal based on at least one of the time-frequency resource information corresponding to 1) the paging message,  2) the time-frequency resource information of the SS block, or  3) the preset bandwidth information comprises: A) determining, by the terminal based on at least one of the time-frequency resource information corresponding to the paging message, the time-frequency resource information of the SS block, or the preset bandwidth information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit or the second type of the paging time unit (i.e., resource of the first or second type); or,  B) determining, by the terminal based on at least one of the time-frequency resource information corresponding to the paging message, the time-frequency resource information of the SS block, or the preset bandwidth information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit and the second type of the paging time unit (i.e., determining that the resource is combination of resource types). (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”)
 	Consider Claims 5 and 18, Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time units corresponding to the terminal based on the paging indication information comprises: determining, by the terminal based on the paging indication information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit or the second type of the paging time unit(i.e., resource of the first or second type); or,  B) determining, by the terminal based on the paging indication information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit and the second type of the paging time unit(i.e., determining that the resource is combination of resource types) (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
 	Consider Claims 7, 13, 20 and 25,  Lee teaches wherein a multiplexing manner for the first type of time-frequency resource and a time-frequency resource of an SS block is different from a multiplexing manner for the second type of time- frequency resource and the time-frequency resource of the SS block(see multiplexing in at least a time domain as noted in 0195)
 	Consider Claims 8 and 21, Lee teaches wherein the paging time unit comprises a paging occasion (PO) or a part of time units in the PO (i.e., a paging time unit = a paging occasion) (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646